JUDGMENT

EATON, Judge:
Upon consideration of the parties’ response to the court’s Opinion and Order of May 7, 2007 (Slip Op. 07-67), it is hereby
ORDERED that the subject merchandise identified on the commercial invoices as “short body timer” model numbers 700-HR52 TA17B; 700-HR52TU243; 700-HRC12TA173; 700-HRC12TU24B; 700- HRM12TU24B and 700-HRM12TA17B is classified under Harmonized Tariff Schedule of the united States (“HTSUS”) subheading 8536.49.00; and it is further
*789ORDERED that the U.S. Customs and Border Protection shall re-liquidate the subject entries reflecting that the above-listed short body timers be classified under HTSUS subheading 8536.49.00 and pay refunds to plaintiff, together with interest as provided by law.